Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION ORIGINAL REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT SOVEREIGN BUSINESS CAPITAL, a division of Sovereign Bank, a federal savings bank (AS LENDER AND AS AGENT) WITH BLONDER TONGUE LABORATORIES, INC. (BORROWER) August 6, 2008 TABLE OF CONTENTS Page I. DEFINITIONS 1 1.1. Accounting Terms 1 1.2. General Terms 1 1.3. Uniform Commercial Code Terms 19 1.4. Certain Matters of Construction 19 II. ADVANCES, PAYMENTS 20 2.1. Revolving Advances 20 2.2. Procedure for Revolving Advances Borrowing 20 2.3. Disbursement of Advance Proceeds 22 2.4. Term Loan 22 2.5. Maximum Advances 23 2.6. Repayment of Advances 23 2.7. Repayment of Excess Advances 24 2.8. Statement of Account 24 2.9. Additional Payments 24 2.10. Manner of Borrowing and Payment 24 2.11. Mandatory Prepayments 26 2.12. Use of Proceeds 26 2.13. Defaulting Lender 26 2.14. Swap Agreements 27 2.15. Letters of Credit 27 2.16. Issuance of Letters of Credit 28 2.17. Requirements For Issuance of Letters of Credit 29 III. INTEREST AND FEES 30 3.1. Interest 30 3.2. Closing Fee 30 3.3. Collateral Monitoring Fee 31 3.4. Computation of Interest and Fees 31 3.5. Maximum Charges 31 3.6. Increased Costs 32 3.7. Basis For Determining Interest Rate Inadequate or Unfair 32 3.8. Capital Adequacy 33 3.9. Gross Up for Taxes . 34 3.10. Withholding Tax Exemption . 34 3.11. Late Charges 34 3.12. Letter of Credit Fees 34 IV. COLLATERAL: GENERAL TERMS 35 4.1. Security Interest in the Collateral 35 4.2. Perfection of Security Interest 35 4.3. Disposition of Collateral 36 4.4. Preservation of Collateral 36 4.5. Ownership of Collateral 36 i 4.6. Defense of Agents and Lenders Interests 37 4.7. Books and Records 37 4.8. Financial Disclosure 38 4.9. Compliance with Laws 38 4.10. Inspection of Premises 38 4.11. Insurance 38 4.12. Failure to Pay Insurance 40 4.13. Payment of Taxes 40 4.14. Payment of Leasehold Obligations 40 4.15. Receivables 40 4.16. Inventory 43 4.17. Maintenance of Equipment 43 4.18. Exculpation of Liability 43 4.19. Environmental Matters 43 4.20. Financing Statements 45 V. REPRESENTATIONS AND WARRANTIES 45 5.1. Authority 45 5.2. Formation and Qualification 46 5.3. Survival of Representations and Warranties 46 5.4. Tax Returns 46 5.5. Financial Statements 46 5.6. Corporate Name 47 5.7. O.S.H.A. and Environmental Compliance 47 5.8. Solvency; No Litigation, Violation, Indebtedness or Default 47 5.9. Patents, Trademarks, Copyrights and Licenses 49 5.10. Licenses and Permits 49 5.11. Default of Indebtedness 49 5.12. No Default 49 5.13. No Burdensome Restrictions 49 5.14. No Labor Disputes 50 5.15. Margin Regulations 50 5.16. Investment Company Act 50 5.17. Disclosure 50 5.18. Swaps 50 5.19. Conflicting Agreements 50 5.20. Application of Certain Laws and Regulations 50 5.21. Business and Property of Borrower 50 5.22. Section 20 Subsidiaries 51 5.23. Anti-Terrorism Laws 51 5.24. Trading with the Enemy 51 5.25. Federal Securities Laws 52 VI. AFFIRMATIVE COVENANTS 52 6.1. Payment of Fees 52 6.2. Conduct of Business and Maintenance of Existence and Assets 52 6.3. Violations 52 6.4. Government Receivables 52 6.5. Financial Covenants 52 6.6. Execution of Supplemental Instruments 53 6.7. Payment of Indebtedness 53 6.8. Standards of Financial Statements 53 ii 6.9. Federal Securities Laws 53 VII. NEGATIVE COVENANTS 53 7.1. Merger, Consolidation, Acquisition and Sale of Assets 54 7.2. Creation of Liens 54 7.3. Guarantees 54 7.4. Investments 54 7.5. Loans 54 7.6. Dividends 55 7.7. Indebtedness 55 7.8. Nature of Business 55 7.9. Transactions with Affiliates 55 7.10. Leases 55 7.11. Subsidiaries 55 7.12. Fiscal Year and Accounting Changes 56 7.13. Pledge of Credit 56 7.14. Amendment of Articles of Incorporation, By-Laws 56 7.15. Compliance with ERISA 56 7.16. Prepayment of Indebtedness 57 7.17. Anti-Terrorism Laws 57 7.18. Trading with the Enemy Act 57 7.19. Inactive Subsidiaries . 57 VIII. CONDITIONS PRECEDENT 57 8.1. Conditions to Initial Advances 57 8.2. Conditions to Each Advance 61 IX. INFORMATION AS TO BORROWERS 62 9.1. Disclosure of Material Matters 62 9.2. Schedules 62 9.3. Environmental Reports 62 9.4. Litigation 63 9.5. Material Occurrences 63 9.6. Government Receivables 63 9.7. Annual Financial Statements 63 9.8. Quarterly Financial Statements 63 9.9. Other Reports 64 9.10. Additional Information 64 9.11. Projected Operating Budget 64 9.12. Variances From Operating Budget 64 9.13. Notice of Suits, Adverse Events 64 9.14. ERISA Notices and Requests 65 9.15. Additional Documents 65 X. EVENTS OF DEFAULT 65 XI. LENDERS RIGHTS AND REMEDIES AFTER DEFAULT 68 11.1. Rights and Remedies 68 11.2. Agents Discretion 69 iii 11.3. Setoff 69 11.4. Rights and Remedies not Exclusive 69 11.5. Allocation of Payments After Event of Default 70 XII. WAIVERS AND JUDICIAL PROCEEDINGS 71 12.1. Waiver of Notice 71 12.2. Delay 71 12.3. Jury Waiver 71 XIII. EFFECTIVE DATE AND TERMINATION 71 13.1. Term 71 13.2. Termination 72 XIV. REGARDING AGENT 72 14.1. Appointment 72 14.2. Nature of Duties 72 14.3. Lack of Reliance on Agent and Resignation 73 14.4. Certain Rights of Agent 73 14.5. Reliance 74 14.6. Notice of Default 74 14.7. Indemnification 74 14.8. Agent in its Individual Capacity 74 14.9. Delivery of Documents 74 14.10. Borrowers Undertaking to Agent 75 14.11. No Reliance on Agents Customer Identification Program 75 14.12. Other Agreements 75 XV. MISCELLANEOUS 75 15.1. Governing Law 75 15.2. Entire Understanding 76 15.3. Successors and Assigns; Participations; New Lenders 78 15.4. Application of Payments 80 15.5. Indemnity 80 15.6. Notice 80 15.7. Survival 82 15.8. Severability 82 15.9. Expenses 82 15.10. Injunctive Relief 82 15.11. Consequential Damages 82 15.12. Captions 82 15.13. Counterparts; Facsimile Signatures 82 15.14. Construction 83 15.15. Confidentiality; Sharing Information 83 15.16. Publicity 83 15.17. Right To Transfer Collateral 83 15.18. Federal Reserve 84 15.19. Replacement Documents 84 15.20. Certifications From Banks and Participants; US PATRIOT Act 84 iv REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT Revolving Credit, Term Loan and Security Agreement dated August 6, 2008 by and among BLONDER TONGUE LABORATORIES, INC., a corporation organized under the laws of the State of Delaware (Borrower), the financial institutions which are now or which hereafter become a party hereto (collectively, the Lenders and individually a Lender) and SOVEREIGN BUSINESS CAPITAL, a division of Sovereign Bank, a federal savings bank (Sovereign), as agent for Lenders (Sovereign, in such capacity, the Agent). IN CONSIDERATION of the mutual covenants and undertakings herein contained, Borrower, Lenders and Agent hereby agree as follows: I. DEFINITIONS 1.1. Accounting Terms . As used in this Agreement, the Note, or any certificate, report or other document made or delivered pursuant to this Agreement, accounting terms not defined in Section 1.2 or elsewhere in this Agreement and accounting terms partly defined in Section 1.2 to the extent not defined, shall have the respective meanings given to them under GAAP; provided, however, whenever such accounting terms are used for the purposes of determining compliance with financial covenants in this Agreement, such accounting terms shall be defined in accordance with GAAP as applied in preparation of the audited financial statements of Borrower for the fiscal year ended December 31, 2007. 1.2. General Terms . For purposes of this Agreement the following terms shall have the following meanings:  Accountants  shall have the meaning set forth in Section 9.7 hereof.  Advances  shall mean and include the Revolving Advances , Letters of Credit and the Term Loan.  Advance Rates  shall have the meaning set forth in Section 2.1(a) hereof.  Affiliate  of any Person shall mean (a) any Person which, directly or indirectly, is in control of, is controlled by, or is under common control with such Person, or (b) any Person who is a director or officer (i) of such Person, (ii) of any Subsidiary of such Person or (iii) of any Person described in clause (a) above. For purposes of this definition, control of a Person shall mean the power, direct or indirect, (x) to vote 25% or more of the Equity Interests having ordinary voting power for the election of directors of such Person, or (y) to direct or cause the direction of the management and policies of such Person whether by contract or otherwise.  Agent  shall have the meaning set forth in the preamble to this Agreement and shall include its successors and assigns.  Assignee  shall have the meaning set forth in Section 15.3 hereof.  Assignment of Rents, Leases and Profits  shall mean that certain Assignment of Rents, Leases and Profits executed by Borrower in favor of the Agent for the benefit of the Lenders dated the date hereof with regard to the Mortgaged Premises, together with all extensions, renewals, amendments, supplements, modifications, substitutions and replacements thereto and thereof.  Authority  shall have the meaning set forth in Section 4.19(d) .  Balance Sheet Leverage Ratio  shall mean (i) the aggregate amount of Indebtedness of the Borrower (including, but not limited to, the aggregate amount of outstanding Letters of Credit), minus, any and all Indebtedness of the Borrower subordinate to the Obligations, if any, divided by (ii) the Borrowers Tangible Capital Funds, all calculated on a consolidated basis.  Blocked Accounts  shall have the meaning set forth in Section 4.15(h) .  Blonder Tongue Far East  shall mean Blonder Tongue Far East, LLC, a Delaware limited liability company.  Borrower  shall have the meaning set forth in the preamble to this Agreement and shall extend to all permitted successors and assigns of such Person.  Borrowing Base Certificate  shall mean a certificate duly executed by an officer of Borrower appropriately completed and in substantially the form of Exhibit A hereto.  Borrowers Account  shall have the meaning set forth in Section 2.8.  Business Day  shall mean any day other than Saturday or Sunday or a legal holiday on which commercial banks are authorized or required by law to be closed for business in Iselin, New Jersey and, if the applicable Business Day relates to any LIBOR Loans and/or Eurodollar Rate Loan, such day must also be a day on which dealings are carried on in the London interbank market.  Capital Expenditures  shall mean expenditures made or liabilities incurred for the acquisition of any fixed assets or improvements, replacements, substitutions or additions thereto which have a useful life of more than one year, including the total principal portion of Capitalized Lease Obligations, which, in accordance with GAAP, would be classified as capital expenditures.  Capitalized Lease Obligation  shall mean any Indebtedness of Borrower represented by obligations under a lease that is required to be capitalized for financial reporting purposes in accordance with GAAP.  CERCLA  shall mean the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.  Change of Control  shall mean (i) any event or circumstance pursuant to which any person or group of related persons (as such terms are used in Sections 13(d) and 14(d) of 2 the Exchange Act) other than the Permitted Holders becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such person or group shall be deemed to have beneficial ownership of all shares that any such person or group has the right to acquire, whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of more than thirty-five percent (35%) of the total voting power of the voting stock of Borrower (for the purposes of this clause, such person or group shall be deemed to beneficially own any voting stock of Borrower held by a parent entity, if such persons or group beneficially owns (as defined above), directly or indirectly, more than thirty five percent (35%) of the voting power of the voting stock of such parent entity); or (ii) the first (1 st ) day on which a majority of the members of the Board of Directors of Borrower are not Continuing Directors; (iii) the sale, lease, transfer, conveyance or other disposition (other than by way of merger or consolidation), in one or a series of related transactions, of all or substantially all of the assets of Borrower and its Subsidiaries taken as a whole to any person (as such term is used in Sections 13(d) and 14(d) of the Exchange Act) or (iv) the adoption by the stockholders of Borrower of a plan or proposal for the liquidation or dissolution of Borrower.  Charges  shall mean all taxes, charges, fees, imposts, levies or other assessments, including, without limitation, all net income, gross income, gross receipts, sales, use, ad valorem, value added, transfer, franchise, profits, inventory, capital stock, license, withholding, payroll, employment, social security, unemployment, excise, severance, stamp, occupation and property taxes, custom duties, fees, assessments, liens, claims and charges of any kind whatsoever, together with any interest and any penalties, additions to tax or additional amounts, imposed by any taxing or other authority, domestic or foreign (including, without limitation, the Pension Benefit Guaranty Corporation or any environmental agency or superfund), upon the Collateral, Borrower or any of its Affiliates.  Closing Date  shall mean August 6, 2008 or such other date as may be agreed to by the parties hereto.  Code  shall mean the Internal Revenue Code of 1986, as amended from time to time and the regulations promulgated thereunder.  Collateral  shall mean and include: (b) all Equipment; (c) all General Intangibles; (d) all Inventory; (e) all Investment Property; (f) all Real Property; (g) all Subsidiary Stock; 3 (h) the Leasehold Interests; (i) all of each Borrowers right, title and interest in and to (i) its respective goods and other property including, but not limited to, all merchandise returned or rejected by Customers, relating to or securing any of the Receivables; (ii) all of Borrowers rights as a consignor, a consignee, an unpaid vendor, mechanic, artisan, or other lienor, including stoppage in transit, setoff, detinue, replevin, reclamation and repurchase; (iii) all additional amounts due to any Borrower from any Customer relating to the Receivables; (iv) other property, including warranty claims, relating to any goods securing this Agreement; (v) all of Borrowers contract rights, rights of payment which have been earned under a contract right, instruments (including promissory notes), documents, chattel paper (including electronic chattel paper), warehouse receipts, deposit accounts, letters of credit, and money; (vi) all commercial tort claims (whether now existing or hereafter arising); (vii) if and when obtained by Borrower, all real and personal property of third parties in which such Borrower has been granted a lien or security interest as security for the payment or enforcement of Receivables; and (viii) any other goods, personal property or real property now owned or hereafter acquired in which any Borrower has expressly granted a security interest or may in the future grant a security interest to Agent hereunder, or in any amendment or supplement hereto or thereto, or under any other agreement between Agent and Borrower; (j) all of Borrowers ledger sheets, ledger cards, files, correspondence, records, books of account, business papers, computers, computer software (owned by Borrower or in which it has an interest), computer programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this Paragraph; and (k) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j) in whatever form, including, but not limited to: cash, deposit accounts (whether or not comprised solely of proceeds), certificates of deposit, insurance proceeds (including hazard, flood and credit insurance), negotiable instruments and other instruments for the payment of money, chattel paper, security agreements, documents, eminent domain proceeds, condemnation proceeds and tort claim proceeds.  Commitment Percentage  of any Lender shall mean the percentage set forth below such Lenders name on the signature page hereof as same may be adjusted upon any assignment by a Lender pursuant to Section 15.3(b) hereof.  Commitment Transfer Supplement  shall mean a document in the form of Exhibit 15.3 hereto, properly completed and otherwise in form and substance satisfactory to Agent by which the Assignee purchases and assumes a portion of the obligation of Lenders to make Advances under this Agreement.  Consents  shall mean all filings and all licenses, permits, consents, approvals, authorizations, qualifications and orders of governmental authorities and other third parties, domestic or foreign, necessary to carry on Borrowers business, including, without limitation, any Consents required under all applicable federal, state or other applicable law. 4  Continuing Directors  means as of any date of determination any member of the Board of Directors of Borrower who: (i) was a member of such Board of Directors on the date hereof; or (ii) was nominated for election or elected to such Board of Directors with the approval of a majority of the Continuing Directors who were members of such Board of Directors at the time of such nomination or election.  Contract Rate  shall mean, as applicable, the Revolving Interest Rate or the Term Loan Rate.  Controlled Group  shall mean all members of a controlled group of corporations and all trades or businesses (whether or not incorporated) under common control which, together with Borrower, are treated as a single employer under Section 414 of the Code.  Consigned Inventory  shall mean Inventory of Borrower that is in the possession of another Person on a consignment, sale or return, or other basis that does not constitute a final sale and acceptance of such Inventory.  Customer  shall mean and include the account debtor with respect to any Receivable and/or the prospective purchaser of goods, services or both with respect to any contract or contract right, and/or any party who enters into or proposes to enter into any contract or other arrangement with Borrower, pursuant to which Borrower is to deliver any personal property or perform any services.  Default  shall mean an event which, with the giving of notice or passage of time or both, would constitute an Event of Default.  Default Rate  shall have the meaning set forth in Section 3.1 hereof.  Defaulting Lender  shall have the meaning set forth in Section 2.13(a) hereof.  Depository Accounts  shall have the meaning set forth in Section 4.15(h) hereof.  Documents  shall have the meaning set forth in Section 8.1(c) hereof.  Dollar  and the sign $ shall mean lawful money of the United States of America.  Domestic Rate Loan  shall mean any Advance that bears interest based upon the Index.  Early Termination Date  shall have the meaning set forth in Section 13.1 hereof.  Earnings Before Interest and Taxes  shall mean for any period the sum of (i) Net Income (or loss) of Borrower and its Subsidiaries on a consolidated basis for such period (excluding extraordinary gains), plus (ii) all interest expense of Borrower and its Subsidiaries on a consolidated basis for such period, plus (iii)all charges against income of Borrower and its Subsidiaries on a consolidated basis for such period for federal, state and local taxes. 5  EBITDA  shall mean for any period the sum of (i) Earnings Before Interest and Taxes for such period plus (ii) depreciation expenses of Borrower and its Subsidiaries on a consolidated basis for such period, plus (iii) amortization expenses of Borrower and its Subsidiaries on a consolidated basis for such period, plus (iv) non-cash stock compensation expense of the Borrower and its Subsidiaries on a consolidated basis for such period.  Eligible Inventory  shall mean and include Inventory, specifically excluding work in process and raw materials, valued at the lower of cost or market value, determined on a first-in-first-out basis, which is not, in Agents reasonable opinion, obsolete, damaged, defective, slow moving or unmerchantable and which Agent, in its Permitted Discretion, shall not deem ineligible Inventory, based on such considerations as Agent may from time to time deem appropriate including, without limitation, whether the Inventory is subject to a perfected, first priority security interest in favor of Agent and whether the Inventory conforms to all standards imposed by any governmental agency, division or department thereof which has regulatory authority over such goods or the use or sale thereof. In addition, Inventory shall not be Eligible Inventory if it (i) is packaging materials and/or supplies, (ii) is in transit, (iii) is located outside the continental United States or at a location that is not otherwise in compliance with this Agreement, (iv) constitutes Consigned Inventory, (v) is the subject of an Intellectual Property Claim; (vi) is subject to a license agreement or other agreement that limits, conditions or restricts Borrowers or Agents right to sell or otherwise dispose of such Inventory, unless Agent is a party to a licensor/agent agreement with the licensor under such license agreement; or (vii) or is situated at a location not owned by Borrower unless the owner or occupier of such location has executed in favor of Agent a Lien Waiver Agreement. Notwithstanding anything to the contrary herein, Eligible Inventory shall include all Inventory in-transit for which title has passed to Borrower, which is insured to the full value thereof and for which Agent shall have in its possession (a) all negotiable bills of lading properly endorsed and (b) all non-negotiable bills of lading issued in Agents name.  Eligible Receivables  shall mean and include with respect to Borrower, each Receivable of Borrower arising in the ordinary course of Borrowers business and which Agent, in its Permitted Discretion, shall deem to be an Eligible Receivable, based on such considerations as Agent may from time to time deem appropriate. A Receivable shall not be deemed eligible unless such Receivable is subject to Agents first priority perfected security interest and no other Lien (other than Permitted Encumbrances), and is evidenced by an invoice or other documentary evidence satisfactory to Agent. In addition, no Receivable shall be an Eligible Receivable if: (a) it arises out of a sale made by Borrower to an Affiliate of Borrower or to a Person controlled by an Affiliate of Borrower; provided, however, that sales to Buffalo City Center Leasing LLC that would otherwise constitute Eligible Receivables shall not be deemed ineligible by virtue of this clause (a); (b) it is due or unpaid more than one hundred twenty (120) days after the original invoice date; (c) fifty percent (50%) or more of the Receivables from such Customer are not deemed Eligible Receivables hereunder. Such percentage may, in Agents Permitted Discretion, be increased or decreased from time to time; 6 (d) any covenant, representation or warranty contained in this Agreement with respect to such Receivable has been breached; (e) the Customer shall (i) apply for, suffer, or consent to the appointment of, or the taking of possession by, a receiver, custodian, trustee or liquidator of itself or of all or a substantial part of its property or call a meeting of its creditors, (ii) admit in writing its inability, or be generally unable, to pay its debts as they become due or cease operations of its present business, (iii) make a general assignment for the benefit of creditors, (iv) commence a voluntary case under any state or federal bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take advantage of any other law providing for the relief of debtors, (vii) acquiesce to, or fail to have dismissed, any petition which is filed against it in any involuntary case under such bankruptcy laws, or (viii) take any action for the purpose of effecting any of the foregoing; (f) the sale is to a Customer outside the continental United States of America and/or Canada, unless the sale is on letter of credit, guaranty or acceptance terms, in each case acceptable to Agent in its good faith discretion; (g) the sale to the Customer is on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment or any other repurchase or return basis or is evidenced by chattel paper; (h) Agent believes, in its Permitted Discretion, that collection of such Receivable is insecure or that such Receivable may not be paid by reason of the Customers financial inability to pay; (i) the Customer is the United States of America, any state or any department, agency or instrumentality of any of them, unless Borrower assigns its right to payment of such Receivable to Agent pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes or ordinances; (j) the goods giving rise to such Receivable have not been shipped to the Customer or the services giving rise to such Receivable have not been performed by Borrower or the Receivable otherwise does not represent a final sale; (k) the aggregate amount of Receivables payable by (i) any Customer other than Toner exceeds twenty percent (20%) of the aggregate amount of all Receivables and/or (ii) Toner exceeds thirty-five percent (35%) of the aggregate amount of all Receivables, to the extent such Receivable exceeds such limit; (l) (i) the Receivable is subject to any offset, deduction, defense, dispute, or counterclaim unless the Borrower has received a letter from the Customer in form and substance satisfactory to Agent in it is Permitted Discretion indicating that such Customer will not exercise or assert such offset, declaration, defense or counterclaim against such Receivable and the Customer does not exercise or assert such, (ii) the Customer is also a creditor or supplier of 7 Borrower (but only to the extent of Borrowers obligations to such Customer from time to time) or (iii) the Receivable is contingent in any respect or for any reason; (m) Borrower has made any agreement with any Customer for any deduction therefrom, except for discounts or allowances made in the ordinary course of business for prompt payment, all of which discounts or allowances are reflected in the calculation of the face value of each respective invoice related thereto; (n) any return, rejection or repossession of the merchandise has occurred or the rendition of services has been disputed; (o) such Receivable is not payable to Borrower; (p) fifty percent (50%) or more of the Receivables from such Customer are unpaid past the original due date, to the extent such Receivable exceeds such limit; or (q) such Receivable is not otherwise satisfactory to Agent as determined in good faith by Agent in the exercise of its Permitted Discretion in a reasonable manner.  Environmental Complaint  shall have the meaning set forth in Section 4.19(d) hereof.  Environmental Indemnity Agreement  shall mean that certain Environmental Indemnity Agreement executed by the Borrower and Guarantor in favor of the Agent for the benefit of the Lenders dated the date hereof with regard to the Mortgaged Premises, together with all extensions, renewals, amendments, supplements, modifications, substitutions and replacements thereto and thereof.  Environmental Laws  shall mean all federal, state and local environmental, land use, zoning, health, chemical use, safety and sanitation laws, statutes, ordinances and codes relating to the protection of the environment and/or governing the use, storage, treatment, generation, transportation, processing, handling, production or disposal of Hazardous Substances and the rules, regulations, policies, guidelines, interpretations, decisions, orders and directives of federal, state and local governmental agencies and authorities with respect thereto.  Equipment  shall mean and include all of Borrowers goods (other than Inventory) whether now owned or hereafter acquired and wherever located including, without limitation, all equipment, machinery, apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts, accessories and all replacements and substitutions therefor or accessions thereto.  Equity Interests  of any Person shall mean any and all shares, rights to purchase, options, warrants, general, limited or limited liability partnership interests, member interests, participation or other equivalents of or interest in (regardless of how designated) equity of such Person, whether voting or nonvoting, including common stock, preferred stock, convertible securities or any other equity security (as such term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under the Exchange Act). 8  ERISA  shall mean the Employee Retirement Income Security Act of 1974, as amended from time to time and the rules and regulations promulgated thereunder.  Event of Default  shall have the meaning set forth in Article X hereof.  Exchange Act  shall have the mean the Securities Exchange Act of 1934, as amended.  Executive Order No. 13224  shall mean the Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001, as the same has been, or shall hereafter be, renewed, extended, amended or replaced.  Federal Funds Rate  shall mean, for any day, the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published for such day (or if such day is not a Business Day, for the next preceding Business Day) by the Federal Reserve Bank of New York, or if such rate is not so published for any day which is a Business Day, the average of quotations for such day on such transactions received by Sovereign from three Federal funds brokers of recognized standing selected by Sovereign.  Fiscal Year-to-Date Basis  shall mean a method to be used to calculate certain covenants pursuant to which the calculation of such covenants is based on the period commencing on January 1 st of each applicable fiscal year through and including the testing date of such covenants, as such testing date may change from time to time.  Fixed Charge Coverage Ratio  shall mean and include, with respect to any fiscal period, the ratio of (A) the sum of (i) EBITDA, minus (ii) the aggregate amount of unfinanced Capital Expenditures made by the Borrower and its Subsidiaries on a consolidated basis for such period, minus (iii) the aggregate amount of taxes paid in cash by the Borrower and its Subsidiaries on a consolidated basis for such period , minus (iv) the aggregate amount of distributions and/or dividends paid in cash by the Borrower and its Subsidiaries on a consolidated basis for such period divided by (B) the sum of (i) the aggregate amount of interest paid in cash by the Borrower and its Subsidiaries on a consolidated basis for such period and (ii) the aggregate amount of principal payments of Indebtedness made by the Borrower and its Subsidiaries on a consolidated basis for such period specifically including any and all principal payments made with regard to the Term Loan, all Capitalized Lease Obligations, all loans to stockholders of the Borrower and all Indebtedness of the Borrower subordinated to the Obligations, if any, but specifically excluding any and all principal payments made with regard to the Revolving Advances including the prepayment thereof (specifically excluding the prepayment of indebtedness owed to National City Business Credit and National City Bank as of the Closing Date) provided that any such prepayments are made in the form of a refinance of such Indebtedness in form and substance acceptable to the Lender.  Formula Amount  shall have the meaning set forth in Section 2.1(a) .  Funded Debt  shall mean, with respect to any Person, without duplication, all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or similar evidences of 9 Indebtedness that by its terms matures more than one year from, or is directly or indirectly renewable or extendible at such Persons option under a revolving credit or similar agreement obligating the lender or lenders to extend credit over a period of more than one year from the date of creation thereof, and specifically including Capitalized Lease Obligations, current maturities of long-term debt, revolving credit and short-term debt extendible beyond one year at the option of the debtor, and also including, in the case of Borrower, the Obligations and, without duplication, Indebtedness consisting of guaranties of Funded Debt of other Persons.  GAAP  shall mean generally accepted accounting principles in the United States of America in effect from time to time.  General Intangibles  shall mean and include all of Borrowers general intangibles, whether now owned or hereafter acquired including, without limitation, all payment intangibles, all choses in action, causes of action, corporate or other business records, inventions, designs, patents, patent applications, equipment formulations, manufacturing procedures, quality control procedures, trademarks, trademark applications, service marks, trade secrets, goodwill, copyrights, design rights, software, computer information, source codes, codes, records and dates, registrations, licenses, franchises, customer lists, tax refunds, tax refund claims, computer programs, all claims under guaranties, security interests or other security held by or granted to Borrower to secure payment of any of the Receivables by a Customer (other than to the extent covered by Receivables) all rights of indemnification and all other intangible property of every kind and nature (other than Receivables).  Governmental Body  shall mean any nation or government, any state or other political subdivision thereof or any entity exercising the legislative, judicial, regulatory or administrative functions of or pertaining to a government.  Guarantor  shall mean any Person who may hereafter guarantee payment or performance of the whole or any part of the Obligations and Guarantors means collectively all such Persons.  Guaranty  shall mean any guaranty of the obligations of Borrower executed by a Guarantor in favor of Agent for its benefit and for the ratable benefit of Lenders.  Hazardous Discharge  shall have the meaning set forth in Section 4.19(d) hereof.  Hazardous Substance  shall mean, without limitation, any flammable explosives, radon, radioactive materials, asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous materials, Hazardous Wastes, hazardous or Toxic Substances or related materials as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State Environmental Conservation Law or any other applicable Environmental Law and in the regulations adopted pursuant thereto.  Hazardous Wastes  shall mean all waste materials subject to regulation under CERCLA, RCRA or applicable state law, and any other applicable Federal and state laws now in force or hereafter enacted relating to hazardous waste disposal. 10  Hybrid Add-Back  shall mean a one-time add-back in an amount not to exceed $428,000 for charges incurred in connection with the disposal of the Borrowers wholly-owned subsidiary, Hybrid Networks, LLC and charges related to the loss from discontinued operations for the disposal of certain Subsidiaries during the year ended December 31, 2008.  Inactive Subsidiaries  shall mean and include the Subsidiaries of Borrower listed on Schedule 5.2(b) hereto and noted as Inactive Subsidiaries.  Indebtedness  of a Person at a particular date shall mean all obligations of such Person which in accordance with GAAP would be classified upon a balance sheet as liabilities (except capital stock and surplus earned or otherwise) and in any event, without limitation by reason of enumeration, shall include all indebtedness, debt and other similar monetary obligations of such Person whether direct or guaranteed, and all contingent liabilities arising under Letters of Credit, and all premiums, if any, due at the required prepayment dates of such indebtedness, and all indebtedness secured by a Lien on assets owned by such Person, whether or not such indebtedness actually shall have been created, assumed or incurred by such Person. Any indebtedness of such Person resulting from the acquisition by such Person of any assets subject to any Lien shall be deemed, for the purposes hereof, to be the equivalent of the creation, assumption and incurring of the indebtedness secured thereby, whether or not actually so created, assumed or incurred.  Index  shall mean, from time to time, the rate of interest announced from time to time by Sovereign as its Prime Rate or Prime Lending Rate subject to change from time to time. This rate of interest is determined from time to time by Sovereign as a means of pricing some loans to its customers and it is neither tied to any external rate of interest or index nor does it necessarily reflect the lowest rate of interest actually charged by Sovereign to any particular class or category of customers of Sovereign. It is understood that Sovereign may make loans based on other rates as well.  Ineligible Security  shall mean any security which may not be underwritten or dealt in by member banks of the Federal Reserve System under Section 16 of the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.  Intellectual Property  shall mean property constituting under any applicable law a patent, patent application, copyright, trademark, service mark, trade name, mask work, trade secret or license or other right to use any of the foregoing.  Intellectual Property Claim  shall mean the assertion by any Person of a claim (whether asserted in writing, by action, suit or proceeding or otherwise) that Borrowers ownership, use, marketing, sale or distribution of any Inventory, Equipment, Intellectual Property or other property or asset is violative of any ownership of or right to use any Intellectual Property of such Person.  Interest Period  shall mean the period provided for any LIBOR Loan pursuant to Section 2.2(b) . 11  Inventory  shall mean and include all of Borrowers now owned or hereafter acquired goods, merchandise and other personal property, wherever located, to be furnished under any consignment arrangement, contract of service or held for sale or lease, all raw materials, work-in-process, finished goods and materials and supplies of any kind, nature or description which are or might be used or consumed in Borrowers business or used in selling or furnishing such goods, merchandise and other personal property, and all documents of title or other documents representing them.  Inventory Sublimit  shall mean the lesser of (i) $2,000,000 and (ii) the amount calculated pursuant to Subsection 2.1(a)(y)(i) herein.  Inventory Advance Rate  shall have the meaning set forth in Section 2.1(a)(y)(ii) hereof.  Investment Property  shall mean and include all of Borrowers now owned or hereafter acquired securities (whether certificated or uncertificated), securities entitlements, securities accounts, commodities contracts and commodities accounts.  Issuer  means, with respect to any Letter of Credit, the issuer of such Letter of Credit and shall be, with respect to any Letter of Credit hereunder, Sovereign Bank, and each of its successors and assigns (and which may be replaced at the sole discretion of the Agent).  Leasehold Interests  shall mean all of Borrowers right, title and interest in and to the premises set forth on Schedule 4.19 hereof.  Lender  and  Lenders  shall have the meaning ascribed to such term in the preamble to this Agreement and shall include each Person which becomes a transferee, successor or assign of any Lender.  Letter of Credit Application  shall have the meaning set forth in Section 2.16(a) hereof.  Letter of Credit Fees  shall have the meaning set forth in Section 3.12 hereof.  Letter of Credit Sublimit  shall mean $500,000.  Letters of Credit  shall have the meaning set forth in Section 2.9.  Lien  shall mean any mortgage, deed of trust, pledge, hypothecation, assignment, security interest, lien (whether statutory or otherwise), Charge, claim or encumbrance, or preference, priority or other security agreement or preferential arrangement held or asserted in respect of any asset of any kind or nature whatsoever including, without limitation, any conditional sale or other title retention agreement, any lease having substantially the same economic effect as any of the foregoing, and the filing of, or agreement to give, any financing statement under the Uniform Commercial Code or comparable law of any jurisdiction.  Lien Waiver Agreement  shall mean an agreement which is executed in favor of Agent by a Person who owns or occupies premises at which any Collateral may be located from 12 time to time and by which such Person shall waive any Lien that such Person may ever have with respect to any of the Collateral and shall authorize Agent from time to time to enter upon the premises to inspect or remove the Collateral from such premises or to use such premises to store or dispose of such Inventory.  London Interbank Offered Rate  or  LIBOR  shall mean, as applicable to any LIBOR Loan, (i) a rate per annum (rounded upward, if necessary, to the nearest 1/100 of one percent) equal to the composite London Interbank Offered Rate which appears on the British Bankers Association as set forth on Dow Jones Markets Service (formerly known as Telerate) page 3750 as of 11:00 a.m. London time on the day that is two (2) Business Days preceding the first day of such LIBOR Loan (or if not reported thereon, then as determined by Agent from another recognized source or interbank quotation). In the event that the Board of Governors of the Federal Reserve System shall impose a Reserve Percentage with respect to LIBOR deposits of the Agent, then for any period during which such Reserve Percentage shall apply, LIBOR shall be equal to the amount determined above divided by an amount equal to 1 minus the Reserve Percentage.  LIBOR Loan  shall mean an Advance at any time that bears interest based on LIBOR.  Loans  shall mean the Revolving Loan and the Term Loan.  Material Adverse Effect  shall mean a material adverse effect regarding (a) the condition, operations (including the results thereof), assets or business of the applicable Person or Persons, (b) the Borrowers ability to pay the Obligations in accordance with the terms thereof, (c) the value of the Collateral, or Agents Liens on the Collateral or the priority of any such Lien or (d) the practical realization of the benefits of Agents and each Lenders rights and remedies under this Agreement and the Other Documents.  Maximum Loan Amount  shall mean $8,000,000 less repayments of the Term Loan. Maximum Revolving Advance Amount shall mean $4,000,000.  Monthly Advances  shall have the meaning set forth in Section 3.1 hereof.  Mortgage  shall mean shall mean that certain Mortgage and Security Agreement executed by Borrower in favor of the Agent for the benefit of the Lenders with regard to the Mortgaged Premises dated the date hereof, together with all extensions, renewals, amendments, supplements, modifications, substitutions and replacements thereto and thereof.  Mortgaged Premises  shall mean the real property located at One Jake Bridge Road, Old Bridge, New Jersey 08857.  Multiemployer Plan  shall mean a multiemployer plan as defined in Sections 3(37) and 4001(a)(3) of ERISA. 13  Net Income  shall mean for any period (i) the Borrowers consolidated net income (loss), after taxes, as defined by GAAP, plus (ii) the amount of any non-cash inventory reserve established by the Borrower as set forth in its financial statements from time to time during such period to the extent that such non-cash inventory reserve reduces the Borrowers consolidated net income (loss) so long as such amount does not exceed $1,000,000 for any twelve month period, plus (iii) the Hybrid Add-Back, minus (iv) any extraordinary income or gains.  Net Worth  shall mean the Borrowers consolidated net worth as defined by GAAP.  Note  shall mean collectively, the Term Note and the Revolving Credit Note.  Obligations   shall mean and include any and all loans, advances, debts, liabilities, obligations, covenants and duties owing by Borrower to Lenders or Agent or to any other direct or indirect subsidiary or affiliate of Agent or any Lender of any kind or nature, present or future (including, without limitation, any interest accruing thereon after maturity, or after the filing of any petition in bankruptcy, or the commencement of any insolvency, reorganization or like proceeding relating to the Borrower, whether or not a claim for post-filing or post-petition interest is allowed in such proceeding), whether or not evidenced by any note, guaranty or other instrument, whether arising under any agreement, instrument or document, (including, without limitation, this Agreement and the Other Documents) whether or not for the payment of money, whether arising by reason of an extension of credit, opening of a letter of credit, loan, equipment lease or guarantee, under any Swap Agreement or other interest or currency swap, future, option or other similar agreement, or in any other manner, whether arising out of overdrafts or deposit or other accounts or electronic funds transfers (whether through automated clearing houses or otherwise) or out of the Agents or any Lenders non-receipt of or inability to collect funds or otherwise not being made whole in connection with depository transfer check or other similar arrangements, whether direct or indirect (including those acquired by assignment or participation), absolute or contingent, joint or several, due or to become due, now existing or hereafter arising, contractual or tortious, liquidated or unliquidated, regardless of how such indebtedness or liabilities arise or by what agreement or instrument they may be evidenced or whether evidenced by any agreement or instrument, including, but not limited to, any and all of Borrowers Indebtedness and/or liabilities under this Agreement, the Other Documents or under any other agreement between Agent or Lenders and Borrower and any amendments, extensions, renewals or increases and all costs and expenses of Agent and any Lender incurred in the documentation, negotiation, modification, enforcement, collection or otherwise in connection with any of the foregoing, including but not limited to reasonable attorneys fees and expenses and all obligations of Borrower to Agent or Lenders to perform acts or refrain from taking any action.  Other Documents  shall mean the Mortgage, the Note, the Perfection Certificate, any Guaranty, the Assignment of Rents, Leases and Profits, the Environmental Indemnity Agreement and any and all other agreements, instruments and documents, including, without limitation, guaranties, pledges, powers of attorney, consents, interest or currency swap agreements or other similar agreements and all other writings heretofore, now or hereafter 14 executed by Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of the transactions contemplated by this Agreement.  Out-of-Formula Loans  shall have the meaning set forth in Section 15.2(b) .  Parent  of any Person shall mean a corporation or other entity owning, directly or indirectly at least 50% of the shares of stock or other ownership interests having ordinary voting power to elect a majority of the directors of the Person, or other Persons performing similar functions for any such Person.  Participant  shall mean each Person who shall be granted the right by any Lender to participate in any of the Advances and who shall have entered into a participation agreement in form and substance satisfactory to such Lender.  Payment Office  shall mean initially 101 Wood Avenue South, Sixth Floor, Iselin, New Jersey 08830; thereafter, such other office of Agent, if any, which it may designate by notice to Borrower and to each Lender to be the Payment Office.  PBGC  shall mean the Pension Benefit Guaranty Corporation.  Permitted Discretion  means a determination made by Agent in the exercise of its reasonable business judgment (from the perspective of a prudent secured asset-based lender), exercised in good faith, based upon its consideration of any factor that (a) could be expected to materially adversely affect the quantity, quality, mix, liquidity or value of any material portion of the Collateral, the enforceability or priority of the Agents Liens with respect to any material portion of the Collateral, the practical realization of the benefits of Agents and each Lenders rights and remedies under this Agreement and the Other Documents, or the amount that the Agents and Lenders could receive in liquidation of any material portion of the Collateral; (b) indicates that any collateral report or financial information delivered by Borrower is incomplete, inaccurate or misleading in any material respect; (c) materially increases the likelihood of any proceeding under debtor relief laws involving Borrower; (d) creates or could reasonably be expected to result in a Default or Event of Default; or (e) could otherwise materially increase the credit risk of lending to Borrower.  Permitted Encumbrances  shall mean (a) Liens in favor of Agent for the benefit of Agent and Lenders; (b) Liens for taxes, assessments or other governmental charges not delinquent or being contested in good faith and by appropriate proceedings and with respect to which proper reserves have been taken by Borrower; provided, that, the Lien shall have no effect on the priority of the Liens in favor of Agent or the value of the assets in which Agent has such a Lien and a stay of enforcement of any such Lien shall be in effect; (c) Liens disclosed in the financial statements referred to in Section 5.5, the existence of which Agent has consented to in writing; (d) deposits or pledges to secure obligations under workers compensation, social security or similar laws, or under unemployment insurance; (e) deposits or pledges to secure bids, tenders, contracts (other than contracts for the payment of money), leases, statutory obligations, surety and appeal bonds and other obligations of like nature arising in the ordinary course of Borrowers business; (f) judgment Liens that have been stayed or bonded and mechanics, workers, materialmens or other like Liens arising in the ordinary course of 15 Borrowers business with respect to obligations which are not due or which are being contested in good faith by Borrower; (g) Liens placed upon fixed assets hereafter acquired to secure a portion of the purchase price thereof, provided that any such lien shall not encumber any other property of Borrower; (h) other Liens incidental to the conduct of Borrowers business or the ownership of its property and assets which were not incurred in connection with the borrowing of money or the obtaining of advances or credit, and which do not in the aggregate materially detract from Agents or Lenders rights in and to the Collateral or the value of Borrowers property or assets or which do not materially impair the use thereof in the operation of Borrowers business; (i) the filing of Financing Statements or the equivalent thereof in any applicable jurisdiction solely as a precautionary measure in connection with operating leases or consignment of goods; (j) Liens disclosed on Schedule 1.2; and (k) other Liens not of the type set forth in clauses (a) through (j) above, incurred in the ordinary course of business of Borrower so long as neither the aggregate outstanding principal amount of the obligations secured thereby, nor the aggregate fair market value of the assets subject thereto exceeds $100,000.  Permitted Holders  shall mean James A. Luksch, Robert J. Pallé, Jr., James H. Williams and the Continuing Directors.  Person  shall mean any individual, sole proprietorship, partnership, corporation, business trust, joint stock company, trust, unincorporated organization, association, limited liability company, institution, public benefit corporation, joint venture, entity or government (whether Federal, state, county, city, municipal or otherwise, including any instrumentality, division, agency, body or department thereof).  Plan  shall mean any employee benefit plan within the meaning of Section 3(3) of ERISA, maintained for employees of Borrower or any member of the Controlled Group or any such Plan to which Borrower or any member of the Controlled Group is required to contribute on behalf of any of its employees.  RCRA  shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., as same may be amended from time to time.  Real Property  shall mean all of Borrowers right, title and interest in and to the owned and leased premises identified on Schedule 4.19 hereto.  Receivables  shall mean and include, as to Borrower, all of Borrowers accounts, contract rights, instruments (including those evidencing indebtedness owed to Borrower by its Affiliates), documents, chattel paper (including electronic chattel paper), general intangibles relating to accounts, drafts and acceptances, credit card receivables and all other forms of obligations owing to Borrower arising out of or in connection with the sale or lease of Inventory or the rendition of services, all supporting obligations, guarantees and other security therefor, whether secured or unsecured, now existing or hereafter created, and whether or not specifically sold or assigned to Agent hereunder.  Receivables Advance Rate  shall have the meaning set forth in Section 2.1(a)(y)(i) hereof. 16  Releases  shall have the meaning set forth in Section 5.7(c)(i) hereof.  Reportable Event  shall mean a reportable event described in Section 4043(b) of ERISA or the regulations promulgated thereunder.  Required Lenders  shall mean Lenders holding at least fifty one percent (51%) of the Advances and, if no Advances are outstanding, shall mean Lenders holding fifty one percent (51%) of the Commitment Percentages; provided , however , if there are three or fewer than three (3) Lenders, Required Lenders shall mean Lenders holding at least 66 2/3% of the Advances and if no Advances are outstanding, shall mean Lenders holding 66 2/3% of the Commitment Percentages.  Reserve Percentage  shall mean the maximum aggregate reserve requirement (including all basic, supplemental, marginal and other reserves), which is imposed on member banks of the Federal Reserve System against Euro-currency Liabilities as defined in Regulation D.  Revolving Advances  shall mean Advances made other than Letters of Credit and the Term Loan.  Revolving Credit Note  shall mean the promissory note referred to in Section 2.1(a) hereof.  Revolving Interest Rate  shall mean an interest rate per annum equal to (a) the sum of the Index plus one quarter of one percent (0.25%)with respect to Domestic Rate Loans and (b) the sum of the LIBOR plus three percent (3.00%)with respect to LIBOR Loans.  Section 20 Subsidiary  shall mean the Subsidiary of the bank holding company controlling Sovereign, which Subsidiary has been granted authority by the Federal Reserve Board to underwrite and deal in certain Ineligible Securities.  Senior Debt Payments  shall mean and include all cash actually expended by Borrower to make (a) interest payments on any Advances hereunder, plus (b) scheduled principal payments on the Term Loan, plus (c) payments for all fees, commissions and charges set forth herein and with respect to any Advances, plus (d) capitalized lease payments, plus (e) payments with respect to any other Indebtedness for borrowed money.  Settlement Date  shall mean the Closing Date and thereafter Wednesday of each week unless such day is not a Business Day in which case it shall be the next succeeding Business Day.  Subsidiary  shall mean a corporation or other entity of whose shares of Equity Interests having ordinary voting power (other than Equity Interests having such power only by reason of the happening of a contingency) to elect a majority of the directors of such corporation, or other Persons performing similar functions for such entity, are owned, directly or indirectly, by such Person. 17  Subsidiary Stock  shall mean all of the issued and outstanding Equity Interests of any Subsidiary owned by Borrower (not to exceed 65% of the Equity Interests of any foreign Subsidiary)  Swap Agreement  shall mean any swap agreement (as defined in 11 U.S.C. §101) to which the Borrower or any Affiliate of the Borrower and the Agent on behalf of the Lenders (or any other party acceptable to Agent on behalf of the Lenders in its own discretion) or any Affiliate of the Agent on behalf of the Lenders (or any other party acceptable to Agent on behalf of the Lenders in its own discretion) are a party.  Tangible Capital Funds  shall mean the sum of (i) Net Worth of the Borrower, minus (ii) the aggregate amount of all assets of Borrower properly classified as intangible assets under GAAP, minus (iii) the aggregate amount of Indebtedness payable to the Borrower from any and all related companies, Affiliates and Subsidiaries, minus (iv) the aggregate amount of Indebtedness payable to the Borrower from its stockholders, officers and employees, minus (v) the aggregate amount of investments made by the Borrower in related companies, Affiliates and subsidiaries, plus (vi) the aggregate amount of Indebtedness of the Borrower subordinate to the Obligations, if any.  Term  shall have the meaning set forth in Section 13.1 hereof.  Term Loan  shall mean the Advances made pursuant to Section 2.4 hereof.  Term Loan Rate  shall mean an interest rate per annum equal to (a) the sum of the Index plus one half of one percent (0.50%) with respect to Domestic Rate Loans, and (b) the sum of LIBOR plus three and one quarter of one (3.25%) percent with respect to LIBOR Loans.  Term Note  shall mean the promissory note described in Section 2.4 hereof.  Termination Date  shall mean August 6, 2011 or such other date as the Lenders may agree in writing to extend the Termination Date until, without there being any obligation on the part of the Lenders to extend the Termination Date.  Termination Event  shall mean (i) a Reportable Event with respect to any Plan or Multiemployer Plan for which the thirty (30) day notice period contemplated by 29 CFR Section 4043.3 has not been waived; (ii) the withdrawal of Borrower or any member of the Controlled Group from a Plan subject to Title IV of ERISA or a Multiemployer Plan during a plan year in which such entity was a substantial employer as defined in Section 4001(a)(2) of ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress termination described in Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or condition (a) which might constitute grounds under Section 4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Plan or Multiemployer Plan, or (b) that may result in termination of a Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the complete or partial withdrawal within the meaning of Sections 4203 and 4205 of ERISA, respectively, of Borrower or any member of the Controlled Group from a Multiemployer Plan. 18  Toxic Substance  shall mean and include any material present on the Real Property or the Leasehold Interests which has been shown to have significant adverse effect on human health or which is subject to regulation under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal or state laws now in force or hereafter enacted relating to toxic substances. Toxic Substance includes but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.  Trading with the Enemy Act  shall mean the foreign assets control regulations of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any enabling legislation or executive order relating thereto.  Transactions  shall have the meaning set forth in Section 5.5 hereof.  Transferee  shall have the meaning set forth in Section 15.3(b) hereof.  UCP  shall have the meaning set forth in Section 2.16(b)hereof.  Undrawn Availability  at a particular date shall mean an amount equal to (a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance Amount, minus the aggregate amount of outstanding Letters of Credit, minus (b) the sum of (i) the outstanding amount of Revolving Advances plus (ii) all amounts due and owing to Borrowers trade creditors which are outstanding beyond normal trade terms , plus (iii) fees and expenses for which Borrower is liable but which have not been paid or charged to Borrowers Account.  USA Patriot Act  shall mean the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed, extended, amended or replaced.  Week  shall mean the time period commencing with the opening of business on a Wednesday and ending on the end of business the following Tuesday. 1.3. Uniform Commercial Code Terms . All terms used herein and defined in the Uniform Commercial Code as adopted in the State of New Jersey from time to time shall have the meaning given therein unless otherwise defined herein. To the extent the definition of any category or type of Collateral is expanded by any amendment, modification or revision to the Uniform Commercial Code, such expanded definition will apply automatically as of the date of such amendment, modification or revision. 1.4. Certain Matters of Construction . The terms herein, hereof and hereunder and other words of similar import refer to this Agreement as a whole and not to any particular section, paragraph or subdivision. Any pronoun used shall be deemed to cover all genders. Wherever appropriate in the context, terms used herein in the singular also include the plural and vice versa. All references to statutes and related regulations shall include any amendments of same and any successor statutes and regulations. Unless otherwise provided, all references to any instruments or agreements to which Agent is a party, including, without limitation, 19 references to any of the Other Documents, shall include any and all modifications or amendments thereto and any and all extensions or renewals thereof. II. ADVANCES, PAYMENTS. 2.1. Revolving Advances . (a) Subject to the terms and conditions set forth in this Agreement including, without limitation, Section 2.1(b), each Lender, severally and not jointly, will make Revolving Advances to Borrower in aggregate amounts outstanding at any time equal to such Lenders Commitment Percentage of the lesser of (x) the Maximum Revolving Advance Amount or (y) an amount equal to the sum of: (i) up to 85%, subject to the provisions of Section 2.1(b) hereof, ( Receivables Advance Rate ), of Eligible Receivables, plus (ii) up to the lesser of (A) 50%, subject to the provisions of Section 2.1(b) hereof ( Inventory Advance Rate ), of the value of the Eligible Inventory (the Receivables Advance Rate and the Inventory Advance Rate shall be referred to collectively, as the  Advance Rates ) or (B) the Inventory Sublimit in the aggregate at any one time, minus (iii) the aggregate amount of outstanding Letters of Credit, minus (iv) such reserves as Agent may reasonably deem proper and necessary from time to time in its Permitted Discretion. The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y) Sections 2.1 (a)(y)(iii) and (iv) at any time and from time to time shall be referred to as the Formula Amount. The Revolving Advances shall be evidenced by one or more secured promissory notes (collectively, the  Revolving Credit Note ) substantially in the form attached hereto as Exhibit 2.1(a) . (b) Discretionary Rights . The Advance Rates may be increased or decreased by Agent at any time and from time to time in the exercise of its Permitted Discretion. Borrower consents to any such increases or decreases and acknowledges that decreasing the Advance Rates or increasing or imposing the reserves may limit or restrict Advances requested by Borrower. 2.2. Procedure for Revolving Advances Borrowing . (a) Borrower may notify Agent prior to 11:00 a.m. on a Business Day of Borrowers request to incur, on that day, a Revolving Advance hereunder. Should any amount required to be paid as interest hereunder, or as fees or other charges under this Agreement or any other agreement with Agent or Lenders, or with respect to any other Obligation, become due, same shall be deemed a request for a Revolving Advance as of the date such payment is due, in the amount required to pay in full such interest, fee, charge or Obligation under this Agreement or any other agreement with Agent or Lenders, and such request shall be irrevocable. (b) Notwithstanding the provisions of subsection (a) above, in the event Borrower desires to obtain a LIBOR Loan, Borrower shall give Agent at least three (3) Business 20 Days prior written notice, specifying (i) the date of the proposed borrowing (which shall be a Business Day), (ii) the type of borrowing and the amount on the date of such Advance to be borrowed, which amount shall be in a minimum amount of $500,000 and an integral multiples of $100,000, and (iii) the duration of the first Interest Period therefor. Interest Periods for LIBOR Loans shall be for one, three or six months; provided, if an Interest Period would end on a day that is not a Business Day, it shall end on the next succeeding Business Day unless such day falls in the next succeeding calendar month in which case the Interest Period shall end on the next preceding Business Day. No LIBOR Loan shall be made available to Borrower during the continuance of a Default or an Event of Default. (c) Each Interest Period of a LIBOR Loan shall commence on the date such LIBOR Loan is made and shall end on such date as Borrower may elect as set forth in subsection (b)(iii) above provided that the exact length of each Interest Period shall be determined in accordance with the practice of the interbank market for offshore Dollar deposits and no Interest Period shall end after the last day of the Term. Borrower shall elect the initial Interest Period applicable to a LIBOR Loan by its notice of borrowing given to Agent pursuant to Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section 2.2(d), as the case may be. Borrower shall elect the duration of each succeeding Interest Period by giving irrevocable written notice to Agent of such duration not less than three (3) Business Days prior to the last day of the then current Interest Period applicable to such LIBOR Loan. If Agent does not receive timely notice of the Interest Period elected by Borrower, Borrower shall be deemed to have elected to convert to a Domestic Rate Loan subject to Section 2.2(d) hereinbelow. (d) Provided that no Event of Default shall have occurred and be continuing, Borrower may, on the last Business Day of the then current Interest Period applicable to any outstanding LIBOR Loan, or on any Business Day with respect to Domestic Rate Loans, convert any such loan into a loan of another type in the same aggregate principal amount provided that any conversion of a LIBOR Loan shall be made only on the last Business Day of the then current Interest Period applicable to such LIBOR Loan. If Borrower desires to convert a loan, Borrower shall give Agent not less than three (3) Business Days prior written notice to convert from a Domestic Rate Loan to a LIBOR Loan or one (1) Business Days prior written notice to convert from a LIBOR Loan to a Domestic Rate Loan, specifying the date of such conversion, the loans to be converted and if the conversion is from a Domestic Rate Loan to any other type of loan, the duration of the first Interest Period therefor. After giving effect to each such conversion, there shall not be outstanding more than five (5)LIBOR Loans, in the aggregate at any given time. (e) At its option and upon three (3) Business Days prior written notice, Borrower may prepay the LIBOR Loans in whole at any time or in part from time to time with accrued interest on the principal being prepaid to the date of such repayment. Borrower shall specify the date of prepayment of Advances which are LIBOR Loans and the amount of such prepayment. In the event that any prepayment of a LIBOR Loan is required or permitted on a date other than the last Business Day of the then current Interest Period with respect thereto, Borrower shall indemnify Agent and Lenders therefor in accordance with Section 2.2(f) hereof. (f) Borrower shall indemnify Agent and Lenders and hold Agent and Lenders harmless from and against any and all losses or expenses that Agent and Lenders may sustain or incur as a consequence of any prepayment, conversion of or any default by Borrower in the 21 payment of the principal of or interest on any LIBOR Loan or failure by Borrower to complete a borrowing of, a prepayment of or conversion of or to a LIBOR Loan after notice thereof has been given, including, but not limited to, any interest payable by Agent or Lenders to lenders of funds obtained by it in order to make or maintain its LIBOR Loans hereunder. A certificate as to any additional amounts payable pursuant to the foregoing sentence submitted by Agent or any Lender to Borrower shall be conclusive absent manifest error. (g) Notwithstanding any other provision hereof, if any applicable law, treaty, regulation or directive, or any change therein or in the interpretation or application thereof, shall make it unlawful for any Lender (for purposes of this subsection (g), the term Lender shall include any Lender and the office or branch where any Lender or any corporation or bank controlling such Lender makes or maintains any LIBOR Loans) to make or maintain its LIBOR Loans, the obligation of Lenders to make LIBOR Loans hereunder shall forthwith be cancelled and Borrower shall, if any affected LIBOR Loans are then outstanding, promptly upon request from Agent, either pay all such affected LIBOR Loans or convert such affected LIBOR Loans into loans of another type. If any such payment or conversion of any LIBOR Loan is made on a day that is not the last day of the Interest Period applicable to such LIBOR Loan, Borrower shall pay Agent, upon Agents request, such amount or amounts as may be necessary to compensate Lenders for any loss or expense sustained or incurred by Lenders in respect of such LIBOR Loan as a result of such payment or conversion, including (but not limited to) any interest or other amounts payable by Lenders to lenders of funds obtained by Lenders in order to make or maintain such LIBOR Loan. A certificate as to any additional amounts payable pursuant to the foregoing sentence submitted by Lenders to Borrower shall be conclusive absent manifest error. 2.3. Disbursement of Advance Proceeds . All Advances shall be disbursed from whichever office or other place Agent may designate from time to time and, together with any and all other Obligations of Borrower to Agent or Lenders, shall be charged to Borrowers Account on Agents books. During the Term, Borrower may use the Revolving Advances by borrowing, prepaying and reborrowing, all in accordance with the terms and conditions hereof. The proceeds of each Revolving Advance requested by Borrower or deemed to have been requested by Borrower under Section 2.2(a) hereof shall, with respect to requested Revolving Advances to the extent Lenders make such Revolving Advances, be made available to Borrower on the day so requested by way of credit to Borrowers operating account at Sovereign, or such other bank as Borrower may designate following notification to Agent, in immediately available federal funds or other immediately available funds or, with respect to Revolving Advances deemed to have been requested by Borrower, be disbursed to Agent to be applied to the outstanding Obligations giving rise to such deemed request. 2.4. Term Loan . Subject to the terms and conditions of this Agreement, each Lender, severally and not jointly, will make a Term Loan to Borrower in the sum equal to such Lenders Commitment Percentage of $4,000,000. The Term Loan shall be advanced on the Closing Date and shall be, with respect to principal, payable as follows, subject to acceleration upon the occurrence of an Event of Default under this Agreement or termination of this Agreement: sixty (60) consecutive monthly principal installments, the first fifty nine (59) of which shall be in the amount of $16,666.67 commencing on the first Business Day of September, 2008, and continuing on the first Business Day of each month thereafter, with a sixtieth (60 th ) and final payment of any unpaid balance of principal and interest payable on the first Business Day of August, 2013. 22 Notwithstanding anything to the contrary herein and/or in any Other Document, all outstanding principal and interest hereunder is due and payable on the Termination Date. The Term Loan shall be evidenced by one or more secured promissory notes (collectively, the Term Note) in substantially the form attached hereto as Exhibit 2.4. 2.5. Maximum Advances . The aggregate balance of Revolving Advances outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving Advance Amount or (b) the Formula Amount. 2.6. Repayment of Advances . (a) The Revolving Advances shall be due and payable in full on the last day of the Term subject to earlier prepayment as herein provided. The Term Loan shall be due and payable as provided in Section 2.4 hereof and in the Term Note, subject to mandatory prepayments as herein provided. (b) Borrower recognizes that the amounts evidenced by checks, notes, drafts or any other items of payment relating to and/or proceeds of Collateral may not be collectible by Agent on the date received. In consideration of Agents agreement to conditionally credit Borrowers Account as of the Business Day on which Agent receives those items of payment, Borrower agrees that, in computing the charges under this Agreement, all items of payment shall be deemed applied by Agent on account of the Obligations one (1) Business Day after (i) the Business Day Agent receives such payments via wire transfer or electronic depository check or (ii) in the case of payments received by Agent in any other form, the Business Day such payment constitutes good funds in Agents account. Agent is not, however, required to credit Borrowers Account for the amount of any item of payment which is unsatisfactory to Agent and Agent may charge Borrowers Account for the amount of any item of payment which is returned to Agent unpaid. (c) All payments of principal, interest and other amounts payable hereunder, or under any of the Other Documents shall be made to Agent at the Payment Office not later than 1:00 P.M. (New York time) on the due date therefor in lawful money of the United States of America in federal funds or other funds immediately available to Agent. The Borrower hereby authorizes the Agent on behalf of the Lenders to automatically deduct from any general deposit account of the Borrower the amount of any Loan payment including all payments of interest, principal and other sums due (each an  Automatic Payment ), from time to time, under this Agreement and/or any Other Document. The Agent on behalf of the Lenders will thereafter notify the Borrower of the amount so charged. If the funds in the account are insufficient to cover any payment due, the Agent is authorized, but not obligated, to make an Advance to cover the payment. The failure of the Agent on behalf of the Lender so to charge any account or to give any such notice shall not affect the obligation of the Borrower to pay interest, principal or other sums as provided in this Agreement or in any Other Document. At any time and for any reason, the Borrower or the Agent may voluntarily terminate the Automatic Payment. Termination by the Borrower of the Automatic Payment must be made by written notice to the Agent. 23 (d) Borrower shall pay principal, interest, and all other amounts payable hereunder, or under any related agreement, without any deduction whatsoever, including, but not limited to, any deduction for any setoff or counterclaim. 2.7. Repayment of Excess Advances . The aggregate balance of Advances outstanding at any time in excess of the maximum amount of Advances permitted hereunder shall be immediately due and payable without the necessity of any demand, at the Payment Office, whether or not a Default or Event of Default has occurred. 2.8. Statement of Account . Agent shall maintain, in accordance with its customary procedures, a loan account (Borrowers Account) in the name of Borrower in which shall be recorded the date and amount of each Advance made by Agent and the date and amount of each payment in respect thereof; provided, however, the failure by Agent to record the date and amount of any Advance shall not adversely affect Agent or any Lender. Each month, Agent shall send to Borrower a statement showing the accounting for the Advances made, payments made or credited in respect thereof, and other transactions between Agent and Borrower, during such month. The monthly statements shall be deemed correct and binding upon Borrower in the absence of manifest error and shall constitute an account stated between Lenders and Borrower unless Agent receives a written statement of Borrowers specific exceptions thereto within sixty (60) days after such statement is received by Borrower. The records of Agent with respect to the loan account shall be conclusive evidence absent manifest error of the amounts of Advances and other charges thereto and of payments applicable thereto. 2.9. Additional Payments . Any sums expended by Agent or any Lender due to Borrowers failure to perform or comply with its obligations under this Agreement or any Other Document including, without limitation, Borrowers obligations under Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers Account as a Revolving Advance and added to the Obligations. 2.10. Manner of Borrowing and Payment . (a) Each borrowing of Revolving Advances shall be advanced according to the applicable Commitment Percentages of Lenders. The Term Loan shall be advanced according to the Commitment Percentages of Lenders. (b) Each payment (including each prepayment) by Borrower on account of the principal of and interest on the Revolving Advances, shall be applied to the Revolving Advances pro rata according to the applicable Commitment Percentages of Lenders. Each payment (including each prepayment) by Borrower on account of the principal of and interest on the Term Note, shall be made from or to, or applied to that portion of the Term Loan evidenced by the Term Note pro rata according to the Commitment Percentages of Lenders. Except as expressly provided herein, all payments (including prepayments) to be made by Borrower on account of principal, interest and fees shall be made without set off or counterclaim and shall be made to Agent on behalf of the Lenders to the Payment Office, in each case on or prior to 1:00 P.M., New York time, in Dollars and in immediately available funds. 24 (c) (i) Notwithstanding anything to the contrary contained in Sections 2.10(a) and (b) hereof, commencing with the first Business Day following the Closing Date, each borrowing of Revolving Advances shall be advanced by Agent and each payment by Borrower on account of Revolving Advances shall be applied first to those Revolving Advances advanced by Agent. On or before 1:00 P.M., New York time, on each Settlement Date commencing with the first Settlement Date following the Closing Date, Agent and Lenders shall make certain payments as follows: (I) if the aggregate amount of new Revolving Advances made by Agent during the preceding Week (if any) exceeds the aggregate amount of repayments applied to outstanding Revolving Advances during such preceding Week, then each Lender shall provide Agent with funds in an amount equal to its applicable Commitment Percentage of the difference between (w) such Revolving Advances and (x) such repayments and (II) if the aggregate amount of repayments applied to outstanding Revolving Advances during such Week exceeds the aggregate amount of new Revolving Advances made during such Week, then Agent shall provide each Lender with funds in an amount equal to its applicable Commitment Percentage of the difference between (y) such repayments and (z) such Revolving Advances. (ii) Each Lender shall be entitled to earn interest at the applicable Revolving Interest Rate on outstanding Advances which it has funded. (iii) Promptly following each Settlement Date, Agent shall submit to each Lender a certificate with respect to payments received and Advances made during the Week immediately preceding such Settlement Date. Such certificate of Agent shall be conclusive in the absence of manifest error. (d) If any Lender or Participant (a  benefited Lender ) shall at any time receive any payment of all or part of its Advances, or interest thereon, or receive any Collateral in respect thereof (whether voluntarily or involuntarily or by set-off) in a greater proportion than any such payment to and Collateral received by any other Lender, if any, in respect of such other Lenders Advances, or interest thereon, and such greater proportionate payment or receipt of Collateral is not expressly permitted hereunder, such benefited Lender shall purchase for cash from the other Lenders a participation in such portion of each such other Lenders Advances, or shall provide such other Lender with the benefits of any such Collateral, or the proceeds thereof, as shall be necessary to cause such benefited Lender to share the excess payment or benefits of such Collateral or proceeds ratably with each of the other Lenders; provided, however, that if all or any portion of such excess payment or benefits is thereafter recovered from such benefited Lender, such purchase shall be rescinded, and the purchase price and benefits returned, to the extent of such recovery, but without interest. Each Lender so purchasing a portion of another Lenders Advances may exercise all rights of payment (including, without limitation, rights of set-off) with respect to such portion as fully as if such Lender were the direct holder of such portion. (e) Unless Agent shall have been notified by telephone, confirmed in writing, by any Lender that such Lender will not make the amount which would constitute its applicable Commitment Percentage of the Advances available to Agent, Agent may (but shall not be obligated to) assume that such Lender shall make such amount available to Agent on the next Settlement Date and, in reliance upon such assumption, make available to Borrower a corresponding amount. Agent will promptly notify Borrower of its receipt of any such notice 25 from a Lender. If such amount is made available to Agent on a date after such next Settlement Date, such Lender shall pay to Agent on demand an amount equal to the product of (i) the daily average Federal Funds Rate (computed on the basis of a year of 360 days) during such period as quoted by Agent, times (ii) such amount, times (iii) the number of days from and including such Settlement Date to the date on which such amount becomes immediately available to Agent. A certificate of Agent submitted to any Lender with respect to any amounts owing under this paragraph (e) shall be conclusive, in the absence of manifest error. If such amount is not in fact made available to Agent by such Lender within three (3) Business Days after such Settlement Date, Agent shall be entitled to recover such an amount, with interest thereon at the rate per annum then applicable to such Revolving Advances hereunder, on demand from Borrower; provided, however, that Agents right to such recovery shall not prejudice or otherwise adversely affect Borrowers rights (if any) against such Lender. 2.11. Mandatory Prepayments . (a) Subject to Section 4.3 hereof, when Borrower sells or otherwise disposes of any Collateral other than Inventory in the ordinary course of business and other Inventory which does not constitute Eligible Inventory and is slow moving or obsolete in close-outs or bulk sales outside the ordinary course of business, Borrower shall repay the Advances in an amount equal to the net proceeds of such sale (i.e., gross proceeds less the reasonable costs of such sales or other dispositions), such repayments to be made promptly but in no event more than two (2) Business Days following receipt of such net proceeds, and until the date of payment, such proceeds shall be held in trust for Agent. The foregoing shall not be deemed to be implied consent to any such sale otherwise prohibited by the terms and conditions hereof. Such repayments shall be applied (y) first, to the outstanding principal installments of the Term Loan in the inverse order of the maturities thereof and (z) second, to the remaining Advances in such order as Agent may determine, subject to Borrowers ability to reborrow Revolving Advances in accordance with the terms hereof. (b) Any prepayment will not affect the Borrowers obligations to continue to make payments under any Swap Agreement, which will remain in full force and effect notwithstanding any such prepayment. 2.12. Use of Proceeds . Borrower shall apply the proceeds of Advances to (i) repay existing indebtedness owed to National City Business Credit and National City Bank, (ii) finance the purchase of the Mortgaged Premises, and (iii) to provide for its working capital needs. 2.13. Defaulting Lender . (a) Notwithstanding anything to the contrary contained herein, in the event any Lender (x) has refused (which refusal constitutes a breach by such Lender of its obligations under this Agreement) to make available its portion of any Advance or (y) notifies either Agent or Borrower that it does not intend to make available its portion of any Advance (if the actual refusal would constitute a breach by such Lender of its obligations under this Agreement) (each, a  Lender Default ), all rights and obligations hereunder of such Lender (a  Defaulting Lender ) as to which a Lender Default is in effect and of the other parties hereto shall be modified to the extent of the express provisions of this Section 2.13 while such Lender Default remains in effect. 26 (b) Advances shall be incurred pro rata from Lenders (the  Non-Defaulting Lenders ) which are not Defaulting Lenders based on their respective Commitment Percentages, and no Commitment Percentage of any Lender or any pro rata share of any Advances required to be advanced by any Lender shall be increased as a result of such Lender Default. Amounts received in respect of principal of any type of Advances shall be applied to reduce the applicable Advances of each Lender pro rata based on the aggregate of the outstanding Advances of that type of all Lenders at the time of such application; provided, that, to the extent that a Defaulting Lender has failed to make available its portion of any Advance, the Agent shall (i) set off the funding short-fall against that Defaulting Lenders Commitment Percentage of all payments received from the Borrowers and (ii) withhold all future payments which may become due to such Defaulting Lender with all future collections to be applied to the Lenders other than the Defaulting Lender. (c) A Defaulting Lender shall not be entitled to give instructions to Agent or to approve, disapprove, consent to or vote on any matters relating to this Agreement and the Other Documents. All amendments, waivers and other modifications of this Agreement and the Other Documents may be made without regard to a Defaulting Lender and, for purposes of the definition of Required Lenders, a Defaulting Lender shall be deemed not to be a Lender and not to have Advances outstanding. (d) Other than as expressly set forth in this Section 2.13, the rights and obligations of a Defaulting Lender (including the obligation to indemnify Agent) and the other parties hereto shall remain unchanged. Nothing in this Section 2.13 shall be deemed to release any Defaulting Lender from its obligations under this Agreement and the Other Documents, shall alter such obligations, shall operate as a waiver of any default by such Defaulting Lender hereunder, or shall prejudice any rights which Borrower, Agent or any Lender may have against any Defaulting Lender as a result of any default by such Defaulting Lender hereunder. (e) In the event a Defaulting Lender retroactively cures to the satisfaction of Agent the breach which caused a Lender to become a Defaulting Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as a Lender under this Agreement. 2.14. Swap Agreements . The Borrower may purchase a Swap Agreement with respect to the Term Note. The economic benefits of the Swap Agreement shall be collaterally assigned to the Agent on behalf of the Lenders, subject to the terms and conditions of this Agreement and the Other Documents. Provided, however, notwithstanding any of the foregoing to the contrary, the Lenders shall not be deemed to have assumed any of the Obligations or duties of the Borrower under the Swap Agreement. All costs, expenses, and indemnity obligations that may be incurred by the Lenders as a result of the Borrowers default, or termination of, the Swap Agreement shall be: (a) subject to immediate reimbursement by the Borrower; and (b) secured by the Collateral. 2.15. Letters of Credit . Subject to the terms and conditions hereof, Agent shall issue or cause the issuance of standby and/or trade Letters of Credit (Letters of Credit) on behalf of Borrower; provided , however , that Agent will not be required to issue or cause to be issued any Letters of Credit to the extent that the face amount of such Letters of Credit would then cause the sum of (i) the outstanding Revolving Advances plus (ii) outstanding Letters of Credit to exceed 27 the lesser of (x) the Maximum Revolving Advance Amount or (y) the Formula Amount. The maximum amount of outstanding Letters of Credit shall not exceed the Letter of Credit Sublimit in the aggregate at any time. All disbursements or payments related to Letters of Credit shall be deemed to be Domestic Rate Loans consisting of Revolving Advances and shall bear interest at the Revolving Interest Rate; Letters of Credit that have not been drawn upon shall not bear interest. 2.16. Issuance of Letters of Credit . (a) Borrower may request Agent to issue or cause the issuance of a Letter of Credit by delivering to Agent at the Payment Office, Agents form of Letter of Credit Application (the Letter of Credit Application) completed to the satisfaction of Agent; and, such other certificates, documents and other papers and information as Agent may reasonably request no later than 12:00 noon (New York time) at least three (3) Business Days prior to the date of such proposed issuance. Borrower also has the right to give instructions and make agreements with respect to any application, any applicable letter of credit and security agreement, any applicable letter of credit reimbursement agreement and/or any other applicable agreement, any letter of credit and the disposition of documents, disposition of any unutilized funds, and to agree with Agent upon any amendment, extension or renewal of any Letter of Credit. (b) Each Letter of Credit shall, among other things, (i) provide for the payment of sight drafts or acceptances of usance drafts when presented for honor thereunder in accordance with the terms thereof and when accompanied by the documents described therein and (ii) have an expiry date not later than twelve (12) months after such Letter of Credits date of issuance and in no event later than the last day of the Term. Each Letter of Credit shall be subject to the Uniform Customs and Practice for Documentary Credits (2007 Revision), International Chamber of Commerce Publication No. 600, and any amendments or revisions thereof adhered to by the Agent (the  UCP ). Each Letter of Credit shall be governed, to the extent not inconsistent with the UCP, by the laws of the State of New Jersey (provided, however, upon the request of the Borrower and the consent of the Agent, a Letter of Credit may be governed by the laws of a State other than New Jersey). (c) Agent shall use its reasonable efforts to notify Lenders of requests by Borrower for Letters of Credit hereunder. (d) Agent shall have absolute discretion whether to accept any draft. Without in any way limiting Agents absolute discretion whether to accept any draft, Borrower will not present for acceptance any draft, and Agent will generally not accept any drafts (i) that arise out of transactions involving the sale of goods by Borrower not in the ordinary course of its business, (ii) that involve a sale to an Affiliate of Borrower, (iii) that involve any purchase for which Agent has not received all related documents, instruments and forms requested by Agent, or (iv) that is not eligible for discounting with Federal Reserve Banks pursuant to paragraph 7 of Section 13 of the Federal Reserve Act, as amended. 28 2.17. Requirements For Issuance of Letters of Credit . (a) In connection with the issuance of any Letter of Credit, Borrower shall indemnify, save and hold Agent, each Lender and each Issuer harmless from any loss, cost, expense or liability, including, without limitation, payments made by Agent, any Lender or any Issuer and expenses and reasonable attorneys fees incurred by Agent, any Lender or Issuer arising out of, or in connection with, any Letter of Credit to be issued or created for Borrower. Borrower shall be bound by Agents or any Issuers regulations and good faith interpretations of any Letter of Credit issued or created for Borrowers Account, although this interpretation may be different from its own; and, neither Agent, nor any Lender, nor any Issuer nor any of their correspondents shall be liable for any error, negligence, or mistakes, whether of omission or commission, in following Borrowers instructions or those contained in any Letter of Credit or of any modifications, amendments or supplements thereto or in issuing or paying any Letter of Credit, except for Agents, any Lenders, any Issuers or such correspondents gross negligence or willful misconduct. (b) Borrower shall authorize and direct any Issuer to name the Borrower as the Applicant or Account Party of each Letter of Credit. If Agent is not the Issuer of any Letter of Credit, Borrower shall authorize and direct the Issuer to deliver to Agent all instruments, documents, and other writings and property received by the Issuer pursuant to the Letter of Credit and to accept and rely upon Agents instructions and agreements with respect to all matters arising in connection with the Letter of Credit, the application therefor or any acceptance therefor. (c) In connection with all Letters of Credit issued or caused to be issued by Agent under this Agreement, Borrower hereby appoints Agent, or its designee, as its attorney, with full power and authority (i) to sign and/or endorse Borrowers name upon any warehouse or other receipts, letter of credit applications and acceptances; (ii) to sign Borrowers name on bills of lading; (iii) to clear Inventory through the United States of America Customs Department (Customs) in the name of Borrower or Agent or Agents designee, and to sign and deliver to Customs officials powers of attorney in the name of Borrower for such purpose; and (iv) to complete in Borrowers name or Agents, or in the name of Agents designee, any order, sale or transaction, obtain the necessary documents in connection therewith, and collect the proceeds thereof. Neither Agent nor its attorneys will be liable for any acts or omissions nor for any error of judgment or mistakes of fact or law, except for Agents or its attorneys gross negligence or willful misconduct. This power, being coupled with an interest, is irrevocable as long as any Letters of Credit remain outstanding. (d) Each Lender shall, to the extent of the percentage amount equal to the product of such Lenders Commitment Percentage times the aggregate amount of all unreimbursed reimbursement obligations arising from disbursements made or obligations incurred with respect to the Letters of Credit, be deemed to have irrevocably purchased an undivided participation in each such unreimbursed reimbursement obligation. In the event that at the time a disbursement is made the unpaid balance of Revolving Advances exceeds or would exceed, with the making of such disbursement, the lesser of the Maximum Revolving Advance Amount or the Formula Amount, and such disbursement is not reimbursed by Borrower within two (2) Business Days, Agent shall promptly notify each Lender and upon Agents demand each 29 Lender shall pay to Agent such Lenders proportionate share of such unreimbursed disbursement together with such Lenders proportionate share of Agents unreimbursed costs and expenses relating to such unreimbursed disbursement. Upon receipt by Agent of a repayment from Borrower of any amount disbursed by Agent for which Agent had already been reimbursed by Lenders, Agent shall deliver to each Lender that Lenders pro rata share of such repayment. Each Lenders participation commitment shall continue until the last to occur of any of the following events: (A) Agent ceases to be obligated to issue or cause to be issued Letters of Credit hereunder; (B) no Letter of Credit issued hereunder remains outstanding and uncancelled or (C) all Persons (other than the Borrower) have been fully reimbursed for all payments made under or relating to Letters of Credit. III. INTEREST AND FEES. 3.1. Interest . Interest on Advances shall be payable in arrears on the first day of each month with respect to Domestic Rate Loans and, with respect to LIBOR Loans, at the end of each Interest Period or, for LIBOR Loans with an Interest Period in excess of three months, at the earlier of (a) each three months on the anniversary date of the commencement of such LIBOR Loan or (b) the end of the Interest Period. Interest charges shall be computed on the actual principal amount of Advances outstanding during the month at a rate per annum equal to (i) with respect to Revolving Advances, the applicable Revolving Interest Rate and (ii) with respect to the Term Loan, the applicable Term Loan Rate (as applicable, the  Contract Rate ). Whenever, subsequent to the date of this Agreement, the Index is increased or decreased, the applicable Contract Rate for Domestic Rate Loans shall be similarly changed without notice or demand of any kind by an amount equal to the amount of such change in the Index during the time such change or changes remain in effect. The LIBOR shall be adjusted with respect to LIBOR Loans without notice or demand of any kind on the effective date of any change in the Reserve Percentage as of such effective date. Upon and after the occurrence of an Event of Default, and during the continuation thereof, the Borrowers right to select pricing options shall cease (if applicable) and (i) the Obligations other than LIBOR Loans shall bear interest at the applicable Contract Rate for Domestic Loans plus three (3%) percent per annum and (ii) LIBOR Loans shall bear interest at the Revolving Interest Rate for LIBOR Loans plus three (3%) percent per annum (as applicable, the Default Rate). 3.2. Closing Fee . (a) Upon the execution of this Agreement, Borrower shall pay to Agent for the ratable benefit of Lenders a closing fee of $30,000, less that portion of the commitment fee of Thirty Thousand Dollars ($30,000) previously paid by the Borrower to Agent remaining after application of such fee to out of pocket expenses. . (b) Facility Fee . If, for any month during the Term, the sum of the average daily unpaid balance of the Revolving Advances for each day of such month plus the average daily balance of Letters of Credit outstanding for such month does not equal the Maximum Revolving Advance Amount, then Borrower shall pay to Agent for the ratable benefit of Lenders a fee at a rate equal to one quarter of one percent (.25%) per annum on the amount by which the Maximum Revolving Advance Amount exceeds such sum of the average daily unpaid balance of the Revolving Advances for each day of such month plus the average daily amount of outstanding undrawn Letters of Credit. Such fee shall be payable to Agent in arrears on the first day of each month with respect to the previous month. 30 (c) Yield Maintenance Fee . In the event that any prepayment of the Loans is required or permitted on a date other than the last Business Day of the then current Interest Period applicable thereto, then so long as such Loans have not become due and payable in accordance with the terms hereof and in the Other Documents, the Borrower shall have the right to prepay such in whole (but not in part), provided that the Borrower shall pay to the Lenders concurrently with such prepayment a Yield Maintenance Fee in an amount computed as follows: The current rate for United States Treasury securities (bills on a discounted basis shall be converted to a bond equivalent) with a maturity date closest to the maturity date of the term chosen pursuant to the Interest Period as to which the prepayment is made, shall be subtracted from the cost of funds component of the Loans in effect at the time of prepayment. If the result is zero or a negative number, there shall be no Yield Maintenance Fee payable. If the result is a positive number, then the resulting percentage shall be multiplied by the amount of the principal balance of the Loans being prepaid. The resulting amount shall be divided by 360 and multiplied by the number of days remaining in the term chosen pursuant to the Interest Period as to which the prepayment is made. Said amount shall be reduced to present value calculated by using the number of days remaining in the designated term and using the above-referenced United States Treasury security rate and the number of days remaining in the designated term chosen pursuant to the Interest Period as to which the prepayment is made. The resulting amount shall be the Yield Maintenance Fee due to the Lenders upon prepayment of the Loans. If the Loans shall become due and payable for any reason, then any Yield Maintenance Fee with respect thereto shall become due and payable in the same manner as though the Borrower had exercised its right of prepayment. The Borrower recognizes that the Lenders will incur substantial additional costs and expenses including loss yield and anticipated profitability in the event of prepayment of all or part of the Loans and that the Yield Maintenance Fee compensates the Lenders for such costs and expenses. The Borrower acknowledges that the Yield Maintenance Fee is bargained for consideration and not a penalty. 3.3. Collateral Monitoring Fee . Borrower shall pay to Agent on the first day of each month following any month in which Agent performs any collateral monitoring - namely any field examination, collateral analysis or other business analysis, the need for which is to be determined by Agent in its Permitted Discretion and which monitoring is undertaken by Agent or for Agents benefit - a collateral monitoring fee in an amount equal to $750.00 per day for each person (other than Agents management personnel) employed to perform such monitoring and in an amount equal to $750.00 per day for each manager of Agent performing such monitoring, plus all costs and disbursements incurred by Agent in the performance of such examination or analysis. 3.4. Computation of Interest and Fees . Interest and fees hereunder shall be computed on the basis of a year of 360 days and for the actual number of days elapsed. If any payment to be made hereunder becomes due and payable on a day other than a Business Day, the due date thereof shall be extended to the next succeeding Business Day and interest thereon shall be payable at the applicable Contract Rate for Domestic Rate Loans during such extension. 3.5. Maximum Charges . In no event whatsoever shall interest and other charges charged hereunder exceed the highest rate permissible under law. The Borrower shall not be obligated to pay and the Agent on behalf of the Lenders shall not collect interest at a rate higher than the maximum permitted by law or the maximum that will not subject the Lenders to any 31 civil or criminal penalties. If, because of the acceleration of maturity the payment of interest in advance or any other reason, the Borrower is required, under the provisions of this Agreement, any Other Document or otherwise, to pay interest at a rate in excess of such maximum rate, the rate of interest under such provisions shall immediately and automatically be reduced to such maximum rate and any payment made in excess of such maximum rate, together with interest thereon at the rate provided herein from the date of such payment, shall be immediately and automatically applied to the reduction of the unpaid principal balance of the Loans as of the date on which such excess payment was made. If the amount to be so applied to reduction of the unpaid principal balance exceeds the unpaid principal balance, the amount of such excess shall be refunded by the Agent on behalf of the Lenders to the Borrower. 3.6. Increased Costs . In the event that any applicable law, treaty or governmental regulation, or any change therein or in the interpretation or application thereof, or compliance by any Lender (for purposes of this Section 3.6, the term Lender shall include Agent or any Lender and any corporation or bank controlling Agent or any Lender) and the office or branch where Agent or any Lender (as so defined) makes or maintains any LIBOR Loans with any request or directive (whether or not having the force of law) from any central bank or other financial, monetary or other authority, shall: (a) subject Agent or any Lender to any tax of any kind whatsoever with respect to this Agreement or any Other Document or change the basis of taxation of payments to Agent or any Lender of principal, fees, interest or any other amount payable hereunder or under any Other Documents (except for changes in the rate of tax on the overall net income of Agent or any Lender by the jurisdiction in which it maintains its principal office); (b) impose, modify or hold applicable any reserve, special deposit, assessment or similar requirement against assets held by, or deposits in or for the account of, advances or loans by, or other credit extended by, any office of Agent or any Lender, including (without limitation) pursuant to Regulation D of the Board of Governors of the Federal Reserve System; or (c) impose on Agent or any Lender or the London interbank Eurodollar market any other condition with respect to this Agreement or any Other Document; and the result of any of the foregoing is to increase the cost to Agent or any Lender of making, renewing or maintaining its Advances hereunder by an amount that Agent or such Lender deems to be material or to reduce the amount of any payment (whether of principal, interest or otherwise) in respect of any of the Advances by an amount that Agent or such Lender deems to be material, then, in any case Borrower shall promptly pay Agent or such Lender, upon its demand, such additional amount as will compensate Agent or such Lender for such additional cost or such reduction, as the case may be, provided that the foregoing shall not apply to increased costs which are reflected in the LIBOR, as the case may be. Agent or such Lender shall certify the amount of such additional cost or reduced amount to Borrower, and such certification shall be conclusive absent manifest error. 3.7. Basis For Determining Interest Rate Inadequate or Unfair . In the event that Agent or any Lender shall have determined that: 32 (a) reasonable means do not exist for ascertaining the LIBOR applicable pursuant to Section 2.2 hereof for any Interest Period; or (b) Dollar deposits in the relevant amount and for the relevant maturity are not available in the London interbank Eurodollar market, with respect to an outstanding LIBOR Loan, a proposed LIBOR Loan, or a proposed conversion of a Domestic Rate Loan into a LIBOR Loan, then Agent shall give Borrower prompt written, telephonic or telegraphic notice of such determination. If such notice is given, (i) any such requested LIBOR Loan shall be made as a Domestic Rate Loan, unless Borrower shall notify Agent no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the date of such proposed borrowing, that its request for such borrowing shall be cancelled or made as an unaffected type of LIBOR Loan, (ii) any Domestic Rate Loan or LIBOR Loan which was to have been converted to an affected type of LIBOR Loan shall be continued as or converted into a Domestic Rate Loan, or, if Borrower shall notify Agent, no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the proposed conversion, shall be maintained as an unaffected type of LIBOR Loan, and (iii) any outstanding affected LIBOR Loans shall be converted into a Domestic Rate Loan, or, if Borrower shall notify Agent, no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the last Business Day of the then current Interest Period applicable to such affected LIBOR Loan, shall be converted into an unaffected type of LIBOR Loan, on the last Business Day of the then current Interest Period for such affected LIBOR Loans. Until such notice has been withdrawn, Lenders shall have no obligation to make an affected type of LIBOR Loan or maintain outstanding affected LIBOR Loans and Borrower shall not have the right to convert a Domestic Rate Loan or an unaffected type of LIBOR Loan into an affected type of LIBOR Loan. 3.8. Capital Adequacy . If, after the date hereof, the Agent on behalf of the Lenders reasonably determines that (i) the adoption of or change in any law, rule, regulation or guideline regarding capital requirements for banks or bank holding companies, or any change in the interpretation or application thereof by any Governmental Body charged with the administration thereof, or (ii) compliance by any Lender or its parent bank holding company with any guideline, request, or directive of any such entity regarding capital adequacy (whether or not having the force of law), the effect of reducing the return on Lenders or such holding company's capital as a consequence of the Lenders commitments hereunder to a level below that which the Lenders or such holding company could have achieved but for such adoption, change, or compliance (taking into consideration the Lenders or such holding company's then existing policies with respect to capital adequacy and assuming the full utilization of such entity's capital) by any amount deemed by such Lender to be material, then the Agent may notify Borrower thereof. Following receipt of such notice, Borrower agrees to pay to the Agent on behalf of such Lender on demand the amount of such reduction of return of capital as and when such reduction is determined, payable within ninety (90) days after presentation by the Agent of a statement in the amount and setting forth in reasonable detail such Lenders calculation thereof and the assumptions upon which such calculation was based (which statement shall be deemed true and correct absent manifest error). In determining such amount, such Lender may use any reasonable averaging and attribution methods. 33 3.9. Gross Up for Taxes . If Borrower shall be required by Applicable Law to withhold or deduct any taxes from or in respect of any sum payable under this Agreement or any of the Other Documents, (a) the sum payable to Agent or such Lender shall be increased as may be necessary so that, after making all required withholding or deductions, Agent or such Lender (as the case may be) receives an amount equal to the sum it would have received had no such withholding or deductions been made, (b) Borrower shall make such withholding or deductions, and (c) Borrower shall pay the full amount withheld or deducted to the relevant taxation authority or other authority in accordance with Applicable Law. 3.10. Withholding Tax Exemption . At least five (5) Business Days prior to the first date on which interest or fees are payable hereunder for the account of any Lender, each Lender that is not incorporated under the laws of the United States or any state thereof agrees that it will deliver to Borrower and Agent two (2) duly completed copies of United States Internal Revenue Service Form 1001 or 4224, certifying in either case that such Lender is entitled to receive payment under this Agreement and its Notes without deduction or withholding of any United States federal income taxes. Each Lender which so delivers a Form 1001 or 4224 further undertakes to deliver to Borrower and Agent two (2) additional copies of such form (or a successor form) on or before the date that such form expires (currently, three (3) successive calendar years for Form 1001 and one calendar year for Form 4224) or becomes obsolete or after the occurrence of any event requiring a change in the most recent form so delivered by it, and such amendments thereto or extensions or renewals thereof as may be reasonably requested by Borrower or Agent, in each case, certifying that such Lender is entitled to receive payments under this Agreement and its Note without deduction or withholding of any United States federal income taxes, unless an event (including any change in treaty, law or regulation) has occurred prior to the date on which any such delivery would otherwise be required that renders all such forms inapplicable or that would prevent such Lender from duly completing and delivering any such form with respect to it and such Lender advises Borrower and Agent that it is not capable of receiving payments without any deduction or withholding of United States federal income taxes. 3.11. Late Charges .
